DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
Claim Status
Applicant’s arguments and amendments dated 1/6/21 have been received and entered in the application. 
Claims 1-31, and 33-60 are currently pending. 
Claims 1-30 and 51-56 are withdrawn with traverse in the reply filed 2/4/20 as directed to non-elected inventions. 
Claims 31 and 33 are currently amended.
Claims 57-60 are newly added.  
Claims 31, 33-50, and 57-60 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 31, 33-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Patel US Publication No. 2013/0195959 (cited on IDS dated, hereinafter Patel) as evidenced by Declaration of Amit Patel under 37 C.F.R. § 1.132, dated 6/9/15 (published in IFW of application 13/358,797, hereinafter Patel Affidavit). 
Patel discloses methods of making lyophilized platelet lysate compositions (Abstract). Patel discloses first obtaining a source of platelets, such as whole blood or platelet rich plasma, from human or non-human sources (para 2, 10, 21, 35). The platelets may be concentrated using any method known in the art, such as centrifugation, to produce a platelet rich portion (para 11, 26, 36). The platelets may then be lysed using methods known in the art (para 15, 36). In some embodiments, lysis may be performed by using at least one freeze-thaw cycle (para 15, 36). For the freezing portion of the cycle the platelets may be held at a temperature of between -190 °C to -80 °C for about 24 hours (para 36). The freeze-thaw cycle may be repeated to increase the concentration of lysates (para 26). Multiple cycles may be desired to achieve a desired degree of cytolysis, such as at least 30% cytolysis (para 15, 22, claims 9-10). Alternatively, sonication of filtration may be used to lyse the platelets (para 36). In some embodiments the freeze-thaw cycle may be combined with sonication or filtration (para 36). The lysed platelets are then lyophilized to form a particulate lyophilized platelet lysate composition (para 2, 21, 27, 36). The resultant composition contains released growth factors, cytokines and chemokines (para 34). In some embodiments, the composition is reconstituted in a liquid medium (para 20, 28). The composition can be rehydrated at any therapeutically effective concentration, and may be utilized as a fluid, such as in a culture media (para 32-33). For culture media the lyophilized platelet lysates may be present in a range of between about 0.5% to about 20% by volume (para 38-44). 

Patel does not disclose that at least 70 wt%, or at least 90 wt%, of the released concentrations of available growth factors, cytokines, and chemokines remain in the particulate lyophilized platelet composition. Nor does Patel disclose that at least 190 ng, or 230 ng, of released growth factors and cellular constituents per mL of lysate are present in lysate. However, Patel discloses each of lysing platelets, filtering the lysates, and lyophilizing the lysates to form a particulate, lyophilized, platelet lysate composition (para 15, 36). Patel also discloses multiple means by which to obtain the lysate and achieve a desired degree of cytolysis (para 15, 22). Thus, it appears that in at least in some embodiments taught by Patel, at least 70 or 90 wt%, or at least 190 ng or 230 ng/mL lysate, of the released concentrations of available growth factors, cytokines, and chemokines would be present in the composition. 
Patel also does not disclose that the freeze-thaw cycle is performed for a period of at least 48 hours. However, Patel discloses that the platelets may be lysed using methods known in the art, and that multiple freeze-thaw cycles of about 24 hours may be utilized. Thus there is a suggestion present in Patel that freezing may be performed for at least 48 hours. 
Patel is silent as to clotting activity in a live cell or tissue culture. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not method of preparing a particulate lyophilized lysate composition in a culture media differs, and if so to what extent, from applicant’s method of preparing a particulate lyophilized lysate composition in a culture media. The prior art discloses a method of preparing a particulate lyophilized lysate composition in a culture media which is similar to applicant’s method of preparing a particulate lyophilized lysate composition in a culture media for these reasons: Patel discloses 1) obtaining a platelet source including platelets and a fluid carrier, 2) lysing the platelets to form a plurality of lysates, such as by repeated freeze-thaw cycles, 3)5Docket No.: 3491-003.PRO V.PCT.US U.S. Ser. No.: 15/577,888filtering the plurality of lysates after lysis, 4) lyophilizing the plurality of lysates to form a particulate lyophilized platelet lysate composition having released concentrations of available growth factors, cytokines, and chemokines, 5) reconstituting the particulate lyophilized platelet lysate composition in a liquid cell culture medium. This conclusion is further supported by the Patel Affidavit which discloses that 
The cited art taken as a whole demonstrates a reasonable probability that method of preparing a particulate lyophilized lysate composition in a culture media is either identical or sufficiently similar to the claimed method of preparing a particulate lyophilized lysate composition in a culture media that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that method of preparing a particulate lyophilized lysate composition in a culture media of the cited prior art does not possess a critical characteristic that is possessed by the claimed method of preparing a particulate lyophilized lysate composition in a culture media would advance prosecution and might permit allowance of claims to applicant’s method. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Claims 31 and 33-50 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 31, 33-45 and 49 above, and in view of Fekete et al., Platelet lysate from whole blood-derived pooled platelet concentrates for the isolation and expansion of human bone marrow mesenchymal stromal cells: production process, content and identification of active components. Cytotherapy, Vol. 14, No. 5 (May 2012) pages 540-554., (hereinafter Fekete) as evidenced by Sartopore Capsule 0.2µm. Datasheet [online]. Sartorius Stedim Biotec, 2020 [retrieved on 2020-02-10]. Retrieved from the Internet: <URL:https://www.sartorius.com/shop/us/en/usd/bioprocess-products-and-services-Sartopore).
Patel does not disclose that the filtering is performed by certain means. 
. 
Response to Arguments
Applicant's arguments dated 1/6/21 have been fully considered are not persuasive as explained in detail below.  
Claims 31, 33-40, 42-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as evidenced by Patel Affidavit. Claims 31 and 33-50 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as evidenced by Patel Affidavit and in view of Fekete as evidenced by Sartopore.

On a preliminary note, it appears that applicant may have intended to state that “lysing” may be carried out by various mechanisms, rather than lyophilizing. The response to rejections is based on this interpretation of applicant’s arguments. As noted above in the art rejections, Patel discloses that lysing may be performed by methods known in the art including, freeze-thaw cycles, sonication, filtration, and homogenization. Further, Patel discloses that varying degrees of cytolysis may be targeted. Thus, it appears that in at least some embodiments, at least 70 or 90 wt% of the released concentrations of available growth factors, cytokines, and chemokines would be present in the lyophilized composition. Similarly, it appears that in at least some embodiments, at least 190 ng, or 230 ng, of available growth factors and cellular constituents would be present in the lysate. Additionally, the claims as presented do not require an active step of determining the amount of released concentrations, just that they are present in the composition. Thus, so long as they can occur in the composition, that Patel does not disclose determining the percentage or weight content is irrelevant. 
Applicant argues that nothing present in either Patel or the Patel Affidavit would suggest that the culture media containing the lyophilized platelet lysates would not cause clotting of a live cell or tissue when cultured therein (Response p12). Applicant argues that addition of thrombin as disclosed in the Patel Affidavit does not suggest an effect of the medium on cells or tissues which may be cultured therein (Response p12). 
In response, the examiner agrees that neither Patel nor the Patel Affidavit disclose that the resultant culture medium would not cause clotting activity in a live cell or tissue culture. However, this property appears to be an inherent characteristic of the composition produced by the claimed method. As Patel appears to be producing the same composition through the same method steps, it follows that the composition of Patel would likewise not cause clotting activity in a live cell or tissue culture. As noted in the art rejections supra, where an examiner cannot determine whether or not the reference inherently objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that method of preparing a particulate lyophilized lysate composition in a culture media of the cited prior art does not possess a critical characteristic that is possessed by the claimed method of preparing a particulate lyophilized lysate composition in a culture media would advance prosecution and might permit allowance of claims to applicant’s method.
Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claim 57 is allowable. Claims 31, 33-50, and 58-60 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KARA D JOHNSON/Primary Examiner, Art Unit 1632